In the United States Court of Federal Claims

No. 18-928€

(Filed: September 7, 2018)

(NoT To BE PUBLISHED)
**$$**$$*$**$$*$$************$**** )
LINDA A. KPAKA and )
MAHAMUD s. KPAKA Il, ) _H __`
) "-l` ' ' +
Plaintiffs, ) i l L'h"
§ sEP -? 2018
V.
) u.s. count OF
UNITEI) sTATES, ) FEDEF*A\- CLA‘MS
)
Defendant. )
)

********$$**********$*********$***

Linda A. Kpaka and Mahamud S. Kpaka, pro se, NeW YorlId.

Because this court lacks subject-matter jurisdiction over the complaint, the government’s
motion to dismiss the Kpal2016 WL 4154891 (S.D.N.Y. Aug. 2, 2016), ajjf’d,
708 Fed. Appx. 703 (Zd Cir. 2017). Additionally, Mrs. Kpaka also claims to have filed “several
judicial conduct and disability complaints against several judiciaries in the Southern District [] of
New Yorl< and [NeW York state court].” Compl. at 4. The complaint implies that other state or
federal cases have been filed and might be pending See Compl. at 4, 8,

4See Kpaka, No. l:lG-cv-OSZOS. The United States Was not named as a defendant in the
district court action. Id.
2

 

ln February 2018, due to a decrease in assistance payments, Mrs. KpalId. at 10.

STANDARDS FOR DECISION
A. Rule 12(!)) (1) e Lack ofSubject~Ma/tter Jurisdiction

The Tucl424 U.S. 392, 398 (1976). To establish this court’s jurisdiction under the Tucker Act, “a
plaintiff must identify a separate source of substantive law that creates the right to money
damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant
part) (citing United S!a!es v. Mz`tchell, 463 U.S. 206, 2l6 (1983); Testan, 424 U.S. at 398). If a
plaintiff fails to raise a claim under a money-mandating provision, this court “lacks jurisdiction,
and the dismissal should be for lack of subject matter jurisdiction.” Jan ’s Helicopter Serv., In.c.
v. Federal Aviafion Act'mz'n., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cly. v.
United States, 437f F.3d 871, 876 (Fed. Cir. 2007)).

This court may award equitable relief Where specifically authorized by statute. National
Az`r Trajj?c Comrollers Ass ’n v. United States, 160 F.3d 714, 716~l7 (Fed. Cir. 1998) (“Congress
has authorized the Court of Federal Claims to grant equitable relief in certain limited
circumstances, . . . [but there is no] general authority to grant equitable relief . . . .”). Under the
Tucker Act, equitable relief is limited to instances “incidental and collateral to” ajudgment for

3

 

monetary damages 28 U.S.C. § l49l(a)(2); see James v. Caldem, 159 F.3d 573, 580 (Fed. Cir.
1998)

Mr. and Mrs. Kpaka, as plaintiffs, must establish jurisdiction by a preponderance of the
evidence. Trusted lnregralion, ]nc. v. United States, 659 F.3d 1159, ll63 (Fed. Cir. 2011)
(citing Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)). When
ruling on the government’s motion to dismiss for lack of jurisdiction, the court must “accept as
true all undisputed facts asserted in the plaintiffs complaint and draw all reasonable inferences
in favor of the plaintif .” Id. (citing Henke v. United Slates, 60 F.3d 795, 797 (Ped. Cir. 1995)).
“lf a court lacks jurisdiction to decide the merits of a case, dismissal is required as a matter of
law.” Gray v. United Smfes, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7
Wall.) 506, 514 (1868); Thoen v. United States, 765 F.2d 1110, 1l16 (Fed. Cir. 1985)); see also
RCFC 12(h)(3) (“If the court determines at any time that it lacks subject~matter jurisdiction, the
court must dismiss the action.”).

B. Transfer under 28 U.S.C, § 1631

If a court finds it lacks subject matter jurisdiction over a civil complaint, “the court shall,
if it is in the interest of justice, transfer such action or appeal to any other such court in which the
action or appeal could have been brought at the time it was filed . . . .” 28 U.S.C. § 163 l.
Transfer is in the interest of justice if the claims are “nonfrivolous and . . . should be decided on
the merits.” Ga.lloway Farms, Inc. v. United Sl'ates, 834 F.2d 998, 1000 (Fed. Cir. 1987).

ANALYSIS
I. Rule 12(b)(1) - Lack of Subject-Matter Jurisdiction

The government contends that this court lacks jurisdiction, arguing that this court has
jurisdiction only over claims against the United States, may not review district court decisions,
lacks jurisdiction over tort and criminal allegations, and lacks general equitable authority. Def.’s
Mot. at 4-7. In their complaint, the Kpakas assert that this court has jurisdiction because “of a
recently dismissed case before F ederal Courts in the Southern District of NeW Yol'k.” Compl. at
3 (referring to Kpaka, No. l:l6-cv-05205 (S.D.N.Y.)).

lf this court is to exercise jurisdiction over any of Mr. and Mrs. Kpal871 F.2d 1077, 1079 (Fed.
Cir. 1989). This court also lacks jurisdiction over criminal claims See, e.g., Br'own v. United
Stal‘es, 88 Fed. Cl. 322, 328 (2009) (citing Joshua v. United Smtes, 17 F.3d 378, 379 (Fed. Cir.
1994)).

T he KpalJames, 159 F.3d at 580. The order requested by the Kpakas is not collateral to
any monetary claim against the United States. They specifically disclaim a monetary claim
against the United States. Compl. at 10 (“not for monetary judgments against Defendant United
States”).

Additionally, this court lacks judicial power to issue an order to a federal district court
and to exercise appellate review over district court decisions See Joshua, 17 F.3d at 379 (“The
Court of Federal Claims does not have jurisdiction to review the decisions of district courts or
[their] clerks . . . relating to proceedings before those courts.”). Further, the Kpakas are
attempting to appeal decisions in the proceeding before the Southern District of New York and
that case remains active, Compl. at 4 n.1, and this court lacks jurisdiction to hear cases pending
before other courts, see 28 U.S.C. § 1500 (no jurisdiction where suit is pending in any other
court); Ministerio Roca Solz'da v. United States, 778 F.3d l351, 1353 (Fed. Cir. 2015). If the
Kpal90 Fed. Cl.
41, 49 (2009) (rejecting transfer after dismissing the case because the plaintiffs already lost on
their claims in the United States Tax Court).

CONCLUSION

For the reasons stated, the government’s motion to dismiss the Kpakas’ complaint is
GRANTED. The clerk shall enter judgment in accord with this disposition

No costs

lt is so ORDERED.

s%rn/

Charlves F. Lettow
Senior Judge